Citation Nr: 0611684	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  94-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
atrophic scars of the back and shoulders, prior to November 
15, 1994, and to a rating in excess of 10 percent for this 
disability thereafter.

2.  Entitlement to a disability rating in excess of 30 
percent for cervical myositis and polyradiculopathy of C3-C4, 
C4-C5 and C5-C6, prior to November 15, 1994, and to a rating 
in excess of 40 percent for this disability thereafter.

3.  Entitlement to a disability rating in excess of 10 
percent for dorsolumbar myositis, with L4-L5 herniated 
nucleus pulposus, prior to November 15, 1994, and to a rating 
in excess of 20 percent for this disability thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran served on active duty in support of Operation 
Desert Shield and Operation Desert Storm from January 3, 
1991, to July 28, 1991, including service in the Southwest 
Asia theater of operations from February 17th to July 2nd.  
He also had subsequent service as a member of the Army 
National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which established service connection 
for cervical and lumbar paravertebral myositis, rated as 0 
percent disabling from July 29, 1991.  In a rating decision 
dated in March 1993, the RO established service connection 
for atrophic scars (Anetoderma Like), shoulders; acne 
vulgaris, rated 0 percent disabling from July 29, 1991.  The 
veteran has perfected appeals with respect to the disability 
ratings assigned for his service-connected spine and skin 
disorders.  

The case was previously before the Board in September 2003, 
when it was remanded for review of additional evidence and 
adjudication by the RO.  The requested action has been 
completed, and the Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Since the veteran's release from service in July 1991, 
the skin disorder of his back and shoulders has been 
manifested by acne vulgaris with erythematous papules and 
scaring.

2.  The skin disorder of the veteran's back and shoulders has 
not been manifested by constant exudation or itching, or 
extensive lesions or marked disfigurement or involvement of 
20 to 40 percent of the whole body or exposed areas, or 
required the use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during a 
12-month period.  

3.  For the period of time prior to November 15, 1994, the 
veteran's cervical myositis and polyradiculopathy of C3-C4, 
C4-C5 and C5-C6 was manifested by no more than severe 
limitation of motion of the cervical spine.  

4.  After November 15, 1994, the veteran's cervical myositis 
and polyradiculopathy of C3-C4, C4-C5 and C5-C6 has been 
manifested by no more than severe intervertebral disc 
syndrome with recurring attacks.  

5.  For the period of time prior to November 15, 1994, the 
veteran's dorsolumbar myositis with L4-L5 herniated nucleus 
pulposus was manifested by no more than mild intervertebral 
disc syndrome.  

6.  For the period of time from November 15, 1994, to 
February 22, 2005, the veteran's dorsolumbar myositis with 
L4-L5 herniated nucleus pulposus, was manifested by no more 
than moderate intervertebral disc syndrome.  

7.  From February 22, 2005, the veteran's dorsolumbar 
myositis with L4-L5 herniated nucleus pulposus, was 
manifested by limitation of forward flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
skin disorder of the veteran's back and shoulders have been 
met since July 1991.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2002) 
(effective prior to August, 2002).  

2.  The criteria for a disability rating in excess of 10 
percent for the skin disorder of the veteran's back and 
shoulders have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 
(2002) (effective prior to August, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005)(after August, 2002).  

3.  The criteria for a disability rating in excess of 30 
percent rating for cervical myositis and polyradiculopathy of 
C3-C4, C4-C5 and C5-C6, for the period of time prior to 
November 15, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic 
Codes 5290, 5292 (2002) (prior to September 26, 2003).

4.  The criteria for a disability rating in excess of 40 
percent rating for cervical myositis and polyradiculopathy of 
C3-C4, C4-C5 and C5-C6, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5290, 5293 (2002) (prior to September 26, 
2003).

5.  The criteria for a disability rating in excess of 10 
percent for dorsolumbar myositis, L4-L5 herniated nucleus 
pulposus, for the period of time prior to November 15, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes, 5292, 5293 
(2002) (prior to September 26, 2003).

6.  The criteria for a disability rating in excess of 20 
percent rating for dorsolumbar myositis, L4-L5 herniated 
nucleus pulposus, for the period of time from November 15, 
1994, to February 22, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes, 5292, 5293 (2002) (prior to September 26, 
2003), and Diagnostic Code 5243 (2005) (after September 26, 
2003).

7.  The criteria for a 40 percent disability rating, and not 
in excess thereof, for dorsolumbar myositis, L4-L5 herniated 
nucleus pulposus, effective February 22, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
January 2005, satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in 1992, which is almost a decade 
prior to the effective date of the current notice and duty to 
assist provisions.  Accordingly the initial adjudication of 
the claims on appeal was prior to the initial letter which 
satisfied the duty to notify and assist the veteran.  
However, the claim has been subsequently readjudicated in an 
April 20005 Supplemental Statement of the Case.  To the 
extent that VA has failed to fulfill any duty to notify or 
assist the veteran, the Board finds that error to be 
harmless.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for the 
disabilities at question.  Accordingly, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 38 
C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for an increased disability ratings.  

II.  Skin Disorder.

Service connection for skin disorder of the back, including 
atrophic scars and acne vulgaris, was granted by a March 1993 
RO rating decision and a non compensable (0%) disability 
rating was assigned effective from July 1991.  A January 2001 
RO rating decision granted an increased disability rating of 
10 percent effective November 15, 1994.

The veteran's service-connected skin disorder of the back is 
rated by analogy under Diagnostic Code 7806 for eczema.  
During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).

The veteran's skin disorder was assigned a noncompensable 
(0%) disability rating under the older version of Diagnostic 
Code 7806 as analogous to eczema.  A higher 10 percent rating 
under the older criteria contemplated exfoliation, exudation, 
or itching on an exposed surface or extensive area.  A 30 
percent disability rating contemplated constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent disability rating, the highest rating assignable, 
contemplated ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the criteria currently in effect, a 10 percent 
disability rating under Diagnostic Code 7806 contemplates 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent disability rating is warranted with 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Finally, a 60 percent disability rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

Alternatively, the criteria of Diagnostic Code 7806 provides 
that eczema or dermatitis may be rated as disfigurement of 
the head, face, or neck under Diagnostic Code 7800 or scars 
under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 if 
such aspect was the more predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).   However, this is not 
applicable as the veteran's skin disorder is located on his 
back.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The evidence of record supports the assignment of a 10 
percent disability rating  for the veteran's service-
connected skin disorder of the back effective from the 
original date of service connection on July 29, 1991.  The 
medical evidence of record as evidenced in VA examinations 
dated October 1992, November 1994, and October 1996, shows 
that the veteran's skin disorder of the back is manifested 
acne scaring along with active acne vulgaris manifested by 
erythematous papules on the back.  The evidence essentially 
reveals that the veteran's skin disorder has been at the same 
disability level since his separation from service in 1991.  
Accordingly a 10 percent disability rating is granted for the 
period of time prior to November 15, 1994.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected skin disorder of the back for any 
period of time.  Again the evidence shows that the veteran 
has acne scaring on his back along with active acne vulgaris 
papules and pustules on the back.  There is no evidence of 
marked disfigurement or more serious manifestations  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  In March 2005, 
the most recent VA examination of the veteran noted that the 
veteran's skin disorder of the back covered 15 percent of his 
skin, and that veteran used prescribed medication on an as 
needed basis to control his acne.  This does not meet the 
criteria for a disability rating in excess of 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).  Accordingly, a 
disability rating in excess of 10 percent for the veteran's 
skin disorder of the back is denied.  

III.  Spine Disorders

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 2593 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 26, 2003).  Slight limitation of motion of the 
cervical spine warranted a 10 percent rating, moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective before 
September 26, 2003).  A noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bedrest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  Cervical Spine

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected cervical myositis and 
polyradiculopathy of C3-C4, C4-C5 and C5-C6, prior to 
November 15, 1994.  The medical evidence of record, as 
evidenced by the August 1992 VA examination report, reveals 
that the veteran had complaints of neck pain with normal 
range of motion along with some evidence of cervical 
paravertebral muscle spasm.  Accordingly, the veteran's 
cervical spine disorder did not approximate any more 
disability than contemplated by the 30 percent rating for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  There was no evidence 
of radicular symptoms, so rating for intervertebral disc 
syndrome for this period of time is inappropriate.  
Accordingly, a disability rating in excess of 30 percent for 
the veteran's service-connected cervical myositis and 
polyradiculopathy of C3-C4, C4-C5 and C5-C6, prior to 
November 15, 1994, must be denied.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 40 for the 
veteran's cervical myositis and polyradiculopathy of C3-C4, 
C4-C5, and C5-C6 for the period of time after November 14, 
1994.  A July 1994 VA MRI report confirmed degenerative disc 
disease of the veteran's cervical spine.  The November 1994 
VA examination is the first evidence where the veteran 
reported having cervical pain with symptoms of radiation in 
the shoulders.  Range of motion testing of the cervical spine 
revealed flexion to 22 degrees, extension to 22 degrees, 
lateral flexion to 18 degrees, bilaterally, lateral rotation 
to 28 degrees on the left and 30 degrees on the right.  The 
veteran had complaints of pain on all ranges of motion.  

The report of VA examination in November 1996 reflects that 
the veteran reported no cervical pain but noted complaints of 
numbness of both forearms and hands, associated with 
weakness.  There was limitation of motion of the cervical 
spine with pain on motion of the cervical spine.  On 
examination in December 1999 the veteran reported complaints 
of acute neck pain which radiated to the upper extremities.  
He had difficulty working as a librarian as using a computer, 
reading, writing and many other activities precipitating his 
symptoms.  Examination revealed no atrophy of the upper 
extremities and mild weakness of the deltoids and biceps.  
When the veteran was examined in January 2001, he again 
reported cervical pain with radiation to the arms and hands.  
Range of motion of the cervical spine was 20 degrees forward 
flexion, 25 degrees backward extension, 25 degrees lateral 
flexion, and 45 degrees rotation.  The examiner stated that 
there was no painful motion on the range of motion measured, 
no cervical muscle spasm, no weakness of the arms, and no 
tenderness to palpation at the cervical area.  VA examination 
in March 2004 resulted in a diagnosis of bilateral median 
entrapment neuropathy at wrist level in both upper 
extremities which was unrelated to the service-connected 
cervical myositis.  Examination in February 2005 reflects 
that there was pain on all movements of the cervical spine as 
well as palpable cervical spasm.  However, there was no 
weakness of the upper extremities and no postural 
abnormalities.  He was not using a neck brace and had not had 
any surgery to the cervical spine.  He had a part time job 
working 30 hours a week in a library.  These symptoms more 
nearly approximate the criteria for a 40 percent disability 
rating for intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  There is no evidence that the 
cervical spine disorder required bedrest prescribed by a 
physician and unfavorable ankylosis of the entire spine is 
not shown.  Accordingly, the criteria for a rating in excess 
of 40 percent are not met for the cervical spine disorder.

B.  Lumbar Spine

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for 
dorsolumbar myositis, L4-L5 herniated nucleus pulposus, for 
the period of time prior to November 15, 1994.  The medical 
evidence of record reveals that prior to this date the 
veteran had a normal range of motion of the lumbar spine with 
no signs of radiculopathy.  The only symptom noted on the 
August 1992 VA examination was a positive straight leg 
testing eliciting pain, but again no radicular signs.  As 
such, the evidence did not show that the veteran had greater 
than mild intervertebral disc syndrome.  Accordingly, a 
disability rating in excess of 10 percent for veteran's 
lumbar spine disorder for the period prior to November 15, 
1994 must be denied.

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 20 percent for 
dorsolumbar myositis, L4-L5 herniated nucleus pulposus for 
the period of time from November 15, 1994 to February 22, 
2005.  Based on the findings of the November 1994 VA 
examination, a 20 percent disability rating for the veteran's 
service-connected lumbar spine disorder was assigned.  
Physical examination at this time revealed tenderness to 
palpation of the dorsolumbar spine.  Range of motion testing 
revealed:  flexion to 60 degrees; extension to 10 degrees; 
rotation to 25 degrees, bilaterally; left lateral flexion to 
18 degrees; and, right lateral flexion to 25 degrees.  The 
veteran had pain on range of motion.  A subsequent VA 
examination conducted in January 2001 showed ranges of motion 
of the lumbar spine that had actually improved, with no 
evidence of painful motion.  The medical evidence of record 
reveals that from November 15, 1994 to February 22, 2005 the 
veteran's service-connected lumbar spine disorder did not 
meet the criteria showing more than moderate intervertebral 
disc syndrome, or in the alternate, moderate limitation of 
motion of the spine.  Accordingly, an increased rating for 
this period of time is denied.  

The evidence supports the assignment of a 40 percent 
disability rating for the service-connected dorsolumbar 
myositis, L4-L5 herniated nucleus pulposus, effective 
February 22, 2005.  In February 2005, a VA examination of the 
veteran was conducted.  Range of motion testing on this 
examination revealed that the veteran only had forward 
flexion of the lumbar spine to 30 degrees.  This meets the 
criteria for a 40 percent disability rating under the current 
rating schedule.  However, there is no evidence that the 
veteran has ankylosis of the spine, so he does not meet the 
rating criteria for the assignment of a disability rating in 
excess of 40 percent for his service-connected lumbar spine 
disability.  


IV.  Conclusion

Finally, in reaching these decisions the Board has resolved 
all reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).













	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 10 percent, and not in excess thereof, 
is granted for the service-connected skin disorder of the 
back for the period of time prior to November 15, 1994, 
subject to the law and regulations governing the payment of 
monetary awards.  

A disability rating in excess of 10 percent for the service-
connected skin disorder of the back  is denied.  

A disability rating in excess of 30 percent for cervical 
myositis and polyradiculopathy of C3-C4, C4-C5 and C5-C6, 
prior to November 15, 1994, is denied.  

A disability rating in excess of 40 percent for cervical 
myositis and polyradiculopathy of C3-C4, C4-C5, and C5-C6, is 
denied.

A disability rating in excess of 10 percent for dorsolumbar 
myositis, L4-L5 herniated nucleus pulposus, prior to November 
15, 1994, is denied.  

A disability rating in excess of 20 percent for dorsolumbar 
myositis, L4-L5 herniated nucleus pulposus for the period of 
time from November 15, 1994 to February 22, 2005, is denied.  

An increased rating of 40 percent, and not in excess thereof, 
is granted for the service-connected dorsolumbar myositis, 
L4-L5 herniated nucleus pulposus, effective February 22, 
2005, subject to the law and regulations governing the 
payment of monetary awards.  


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


